 1 Caroline C. McCreary, #176563
   Attorney at Law
 2 7081 N. Marks
   Suite #104 PMB 302
 3 Fresno CA. 93711 Telephone (559) 696-4529
   CCMcCreary@Yahoo.com
 4

 5
   Attorney for Defendant
 6 Chester Neal

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00300 DAD-BAM

12                                 Plaintiff,             STIPULATION TO EXTEND DEFENDANT’S
                                                          SURRENDER DATE; AND ORDER
13                          v.
                                                          DATE: 3/27/20
14   CHESTER NEAL,
                                                          COURT: Hon. Dale A. Drozd
15                                Defendant.

16

17                                                STIPULATION

18           Defendant, Chester Neal, by and through his counsel of record, Caroline C. McCreary, and

19 Plaintiff United States of America, Grant Rabenn, hereby stipulate as follows:

20           To move Mr. Neal’s surrender date currently set from April 8 to July 10, 2020. Both parties seek

21 a continued surrender date to July 10, 2020 based upon the current COVID-19 pandemic. The President

22 has declared a national public health emergency. Accordingly, the Centers for Disease Control and

23 Prevention and other health authorities have advised people to take precautions to reduce exposure and

24 to slow the spread of the disease. Prisons and jails are especially dangerous for all occupants because of

25 the ease of rapid transmission among prisoners, guards, and other justice system personnel.

26           Therefore, based on the above-stated facts, the parties agree justice is served to allow a brief

27 continuance of Mr. Neal’s surrender date in response to the spread of the Corona Virus Disease. By this

28 stipulation the parties now move to VACATE the hearing set for March 30, 2020.

                                                          1
30
 1          IT IS SO STIPULATED.

 2
            Dated: March 27, 2020.                         /s/ Caroline C. McCreary
 3                                                         Caroline C. McCreary
 4                                                         Counsel for Defendant
                                                           Chester Neal
 5

 6          Dated: March 27, 2020                         /s/ Grant Rabenn
                                                          Grant Rabenn
 7                                                        McGREGOR W. SCOTT
 8                                                        United States Attorney

 9
10

11
                                                      ORDER
12
            Pursuant to the parties’ stipulation, the defendant Chester Neal is to surrender to the facility
13
     designated by the Bureau of Prisons, or to the United States Marshal Service by 2:00 p.m. on the 15th
14
     day of July 2020. The previously designated surrender date is vacated.
15

16
     IT IS SO ORDERED.
17
        Dated:    March 30, 2020
18                                                      UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28

                                                          2
30
